DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2--21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,357,625.
The patented claims define a patient interface that essentially anticipates the now claimed subject matter including a rigid body with an opening, an inlet, a rigid mesh and a moisture permeable layer.  Therefore, since the claims could have been previously claimed and are anticipated, they are not patentably distinct from each other.
In regard to claims 6 and 8, the patented claims define a patient interface (supra) including the moisture permeable layer being bonded to the rigid body, but fails to define such bond as being an overmoulding.  The Office takes Notice that a multiplicity of bonding processes and techniques are well known in the art such as the use of adhesives, welding and overmoulding and the use of any one of these techniques would be conventional and well known.  Therefore, it would have been obvious to one of ordinary skill in the art to employ a well-known bonding technique, as for example, overmoulding in view of the Office’s observation of conventionality.
In regard to claims 9 and 10, the patented claims define a patient interface (supra), but fails to define a second rigid mesh structure and a second opening as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 17 and 18, the patented claims define a patient interface (supra), but fails to define the rigid body as being constructed of a polycarbonate material and the mask cushion as being constructed of a silicon material.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the defined rigid body as being constructed of a polycarbonate material and the mask cushion as being constructed of a silicon material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,997,743.
The patented claims define a patient interface that essentially anticipates the now claimed subject matter.  Therefore, since the claims could have been previously claimed and are anticipated, they are not patentably distinct from each other.
In regard to claims 6 and 8, the patented claims define a patient interface (supra) including the moisture permeable layer being bonded to the rigid body, but fails to define such bond as being an overmoulding.  The Office takes Notice that a multiplicity of bonding processes and techniques are well known in the art such as the use of adhesives, welding and overmoulding and the use of any one of these techniques would be conventional and well known.  Therefore, it would have been obvious to one of ordinary skill in the art to employ a well-known bonding technique, as for example, overmoulding in view of the Office’s observation of conventionality.
In regard to claims 9 and 10, the patented claims define a patient interface (supra), but fails to define a second rigid mesh structure and a second opening as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface defined by the patented claims to include a second rigid mesh structure and a second opening as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 17 and 18, the patented claims define a patient interface (supra), but fails to define the rigid body as being constructed of a polycarbonate material and the mask cushion as being constructed of a silicon material.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the defined rigid body as being constructed of a polycarbonate material and the mask cushion as being constructed of a silicon material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649